Exhibit 10.1

 

AMENDED AND RESTATED

CONFIDENTIAL RELEASE AND SEPARATION AGREEMENT

 

This AMENDED AND RESTATED RELEASE AND SEPARATION AGREEMENT (“Agreement”) is made
and entered into by Scott A. McCurdy (“Employee”) and Geokinetics Inc., its
past, present and future subsidiaries, parents, and affiliates and its past,
present, and future employees, officers, directors, shareholders, agents,
insurers and legal counsel (hereinafter collectively referred to as the
“Company”) on this 16th day of July, 2010.

 

1.              RESIGNATION FROM EMPLOYMENT. Upon execution of this Agreement,
the Employee agrees to resign from employment with the Company effective
August 18, 2010 (the “Resignation Date”).   In the period of time between
May 24, 2010 (the “Effective Date”) and the Resignation Date (the “Interim
Period”), the Company may not terminate Employee’s employment nor may it
unilaterally revoke this Agreement.  During the Interim Period, Employee:
(a) will draw the same monthly salary that Employee had been receiving as of the
Effective Date through July 15, 2010; (b) from July 16, 2010 through the
Resignation Date, will draw a monthly salary of $55,000; (c) will observe
regular office hours with the exception of any vacation days taken; (d) will
have the 24,000 shares of restricted stock awarded on July 29, 2009 vest on
May 24, 2010; and (e) will continue to receive all benefits and allowances, if
any, that Employee had been receiving from the Company prior to the Effective
Date.

 

2.             SEPARATION PAYMENT.  Company shall pay Employee separation
payment in the total amount of, $275,040.00, less normal payroll deductions,
including income tax withholding and FICA, (“Separation Payment”).  The
Separation Payment shall be paid to the Employee as follows: (a) an initial
payment in the amount of $171,900 shall be made on February 21, 2011; and
(b) the remainder of the Separation Payment shall be paid in nine
(9) semi-monthly payments commencing on February 28, 2011 and ending on June 30,
2011.

 

Company also agrees to pay Employee’s premiums for medical and dental benefits
coverage under COBRA for a period of twelve (12) months from the Resignation
Date until August 18, 2011.  Such coverage shall be included in and part of
Employee’s maximum COBRA entitlement due to this qualifying event.  Employee
acknowledges and agrees that Employee will continue to be responsible for
Employee’s portion of premiums for any dependent coverage elected under COBRA,
which will be credited against the semi-monthly Separation Payment.  In the
event Employee fails to timely pay his portion of the above premiums, Company
shall be entitled to cancel the employer’s portion of Employee’s coverage under
COBRA due to Employee’s nonpayment.

 

Employee acknowledges and agrees that this Separation Payment does not
constitute monies to which he would otherwise be entitled as a result of his
employment with the Company, and that these monies constitute fair and adequate
compensation for the promises and covenants of the Employee set forth in this
Agreement. Employee further acknowledges and agrees that the Separation Payment
and above benefits constitutes the full amount of separation payments that
Employee is entitled to receive.  If Employee subsequently revokes any portion
of this Agreement, Employee shall immediately be obligated to return the
Separation Payment to Company in full.

 

Employee’s participation in the Company’s Retirement Savings and Investment Plan
(401k Plan) will cease on the Employee’s Resignation Date.  At that time,
Employee should contact John Hancock at (800) 395-1113 for disposition of
Employee’s account.

 

3.             VACATION.  Employee and Company agree that Employee has accrued
250 hours of vacation at the Effective Date.  Employee and Company agree that
the Employee will be entitled to monetary compensation for these 250 hours of
vacation and will be paid for these hours on May 24, 2010.

 

--------------------------------------------------------------------------------


 

4.             CELL PHONE NUMBER.  Company agrees to promptly provide the
necessary information and authorization to transfer Employee’s business cell
phone number to a personal cell phone plan of his choice.

 

5.              EMPLOYEE’S RELEASE OF CLAIMS.  For and in consideration of the
Separation Payment and corresponding benefits as described in Paragraph 2 of
this Agreement, Employee hereby irrevocably and unconditionally releases,
forever discharges, and covenants not to sue, or bring any other legal action
against Company with respect to any and all claims and causes of action of any
nature, both past and present, known and unknown, foreseen and unforeseen, which
Employee has or which could be asserted on Employee’s behalf by any other person
or entity, resulting from or relating to any act or omission of any kind
occurring on or before the date of the execution of this Amended and Restated
Agreement.  The Employee understands and agrees that this includes, but is not
limited to, the following:

 

a.             All claims and causes of action arising under contract, tort or
other common law, including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation, refusal to perform an illegal act and invasion of privacy.

 

b.             All claims and causes of action arising under any federal, state,
or local law, regulation, or ordinance, including without limitation, claims
under the AGE DISCRIMINATION IN EMPLOYMENT ACT, the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1866, the Americans With Disabilities Act, the
Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Texas Commission on Human Rights Act, the
Texas Labor Code, the Texas Government Code, as well as any claims for wages,
employee benefits, vacation pay, severance pay, bonus compensation, commissions,
unemployment, deferred compensation or other remuneration, or employment
benefits or compensation; provided, however, that this Release does not apply to
claims for benefits under Company-sponsored benefits plans covered under ERISA
(other than claims for severance and severance-related benefits).  Any rights to
benefits (other than separation benefits) under Company-sponsored benefit plans
are governed exclusively by the written plan documents.

 

c.             All claims and causes of action for past or future loss of pay or
benefits, expenses, damages for pain and suffering, mental anguish or emotional
distress damages, liquidated damages, punitive damages, compensatory damages,
attorney’s fees, interest, court costs, physical or mental injury, damage to
reputation, and any other injury, loss, damage or expense or any other legal or
equitable remedy of any kind whatsoever.

 

d.             All claims and causes of action arising out of or in any way
connected with, directly or indirectly, Employee’s employment with Company, or
any incident thereof, including, without limitation, Employee’s treatment by
Company; the terms and conditions of Employee’s employment; and the separation
of Employee’s employment.

 

6.             COMPANY’S RELEASE OF CLAIMS.  For and in consideration of the
agreement and covenants undertaken by Employee in this Agreement, Company hereby
irrevocably and unconditionally releases, forever discharges, and covenants not
to sue, or bring any other legal action against Employee with respect to any and
all claims and causes of action of any nature, both past and present, known and
unknown foreseen and unforeseen, which Company has or which could be asserted on
Company’s behalf by any other

 

2

--------------------------------------------------------------------------------


 

person or entity, resulting from or relating to any act or omission of any kind
occurring on or before the date of the execution of this Amended and Restated
Agreement.

 

Employee hereby represents and warrants that he has not committed any act or
omission, intentionally or unintentionally, that might expose Company, its
employees, officers and/or directors to any civil or criminal liability or
penalty that might be asserted by any party, specifically including state and
federal authorities.  Employee acknowledges and understands that this
representation and warranty is a key term to this Agreement that Company is
specifically relying on in releasing Employee.

 

7.             NON-ADMISSION.  Employee and Company acknowledge and agree that
this Agreement and the payment of money to Employee by Company should in no way
be construed or interpreted as an admission by Company of any violation of
Employee’s rights or of any violation of contract, statutory or common law by
either Employee or Company.

 

8.            TAX ISSUES.  Employee and Company will report, as may be required
by law for income tax purposes, their respective payment and receipt of the
Separation Payment.  Each party shall bear their respective tax liabilities, if
any, arising from this settlement.  The Employee acknowledges that Company has
made no representations regarding the tax consequences of any amount received by
Employee pursuant to the terms of this Agreement.

 

9.             NON-DISPARAGEMENT: Employee specifically covenants and agrees not
to, directly or indirectly, make or cause to be made to anyone any statement,
orally or in writing, criticizing or disparaging Company with respect to
Employee’s employment with or separation from Company.  Employee specifically
covenants and agrees not to, directly or indirectly, make or cause to be made to
anyone any statement, orally or in writing, criticizing or disparaging Company,
or commenting in a negative fashion on the operations or business reputation of
Company.  Provided, however, that nothing in this Agreement prohibits Employee
from making statements to the President and CEO, members of the board of
directors, the Internal Audit Director, or the company’s legal counsel in the
performance of Employee’s duties with the Company.  Moreover, nothing in this
Agreement prohibits Employee from responding truthfully to questions in a
lawsuit, administrative action, or other proceeding or pursuant to a court
order.  The Company specifically covenants and agrees that no statement, orally
or in writing, shall be made on Company’s behalf to anyone, criticizing or
disparaging Employee with respect to Employee’s employment with or separation
from Company.  Company further covenants and agrees that no statement, orally or
in writing, shall be made on Company’s behalf to anyone, criticizing or
disparaging Employee, or commenting in a negative fashion on the operations or
business reputation of Employee.  Employee and Company agree that to the extent
any unauthorized statements are made, orally or in writing, by any current or
former employees of Company related to Employee, such statements shall not
constitute a breach of this provision or Agreement by Company.

 

10.          TRANSITION.  In order to ensure a smooth transition from Employee’s
employment with Company, Employee shall provide reasonable assistance to and
cooperation with Company during the period between the Resignation Date and
August 18, 2011, in connection with any Company matters for which Employee had
knowledge or responsibility while employed by Company.  If  Company becomes
involved in any legal action after Employee’s Resignation Date relating to
events which occurred during Employee’s employment, Employee shall reasonably
cooperate with Company in the preparation, prosecution, or defense of Company’s
case, including, but not limited to, the execution of affidavits or documents or
providing information requested by Company.  Further, to the extent Employee’s
time commitment is anticipated to be material in nature, the Company and
Employee will negotiate the terms of Employee’s consultancy on mutually
agreeable terms separate from this agreement.  Company will reimburse reasonable
out-of-pocket expenses related to such assistance if Company’s approval is
obtained in advance.  Approval for such expenses shall not be unreasonably
withheld.

 

3

--------------------------------------------------------------------------------


 

11.          RETURN OF COMPANY PROPERTY.  Employee and the Company agree that
the Employee agrees to return to Company, no later than November 30, 2010, all
Company Information, including, but not limited to, policies, manuals,
documents, memoranda, email communications and all other property belonging to
Company which is in Employee’s possession or under Employee’s control.  The
term, “Company Information” as used in this Agreement means (a) confidential
information including, without limitation, information received from third
parties under confidential conditions; and (b) other technical, business or
financial information which Company regards as confidential and the use or
disclosure of which might reasonably be considered to be contrary to the
interests of Company. Employee further agrees that in the course of her
employment with Company, Employee has acquired Company Information as defined
above.  Employee understands and agrees that such Company Information has been
disclosed to Employee in confidence and for Company use only.  Employee
understands and agrees that she: (a) will not disclose confidential information
to anyone not authorized to have access to it at any time during and after
Employee’s employment with Company, including Company employees; and (b) will
not disclose or communicate Company Information to any person outside the
Company; and (c) will not make use of Company Information on Employee’s own
behalf, or on behalf of any third party.  Provided, however, Employee may
disclose Company Information pursuant to a subpoena, document request,
deposition notice, or court order.  Employee acknowledges and agrees that
Employee’s obligation in this paragraph shall survive the termination of this
Agreement.

 

12.           TIME LIMITS.   Employee acknowledges and agrees that Company has
informed Employee that he is entitled to twenty-one (21) days to consider the
terms and provisions of this Agreement prior to signing.  However, Employee may
knowingly and voluntarily waive this twenty-one (21) day period by signing
below. The Company and Employee agree that any changes to this Agreement,
whether material or immaterial, will not extend the period of time in which
Employee has to consider and sign the same, and if Employee does not sign the
Agreement within such twenty-one (21) day period (or if he revokes the signed
Agreement pursuant to Paragraph 13), the Separation Payment under Paragraph 2
shall not be paid.

 

Employee agrees that, if he chooses to sign this Agreement, he will immediately
provide the Company with a copy of the same via hand-delivery, facsimile or
email transmission (and retain proof of successful transmission) to: Brenda
Taquino, Human Resources, Geokinetics Inc., 1500 CityWest Blvd., Suite 800,
Houston, TX  77042 (281) 850-7330.

 

13.           REVOCATION. Employee acknowledges that Employee shall be entitled
to revoke this Agreement at any time prior to the expiration of seven (7) days
after the date hereof, by providing written notice of such revocation to the
Company via hand-delivery, facsimile or email transmission (and retain proof of
successful transmission) to: Brenda Taquino, Human Resources, Geokinetics Inc.,
1500 CityWest Blvd., Suite 800, Houston, TX  77042 (281) 850-7330.

 

14.           CHOICE OF LAW/VENUE.  This Agreement shall be exclusively governed
by, construed, and enforced in accordance with, and subject to, the laws of the
State of Texas or federal law, where applicable.  The sole, exclusive and
mandatory venue for any disputes arising from or concerning Employee’s
employment with Company or this Agreement shall be in the state or federal
courts located in Harris County, Texas.

 

15.           ENTIRE AGREEMENT.  It is expressly understood and agreed that this
Agreement embodies the entire agreement between Employee and Company and
supersedes any and all prior agreements, arrangements, or understandings between
and among them, except for the non-competition provision set forth in the
Employment Agreement executed by Employee and Company on March 22, 2010 (the
“Employment Agreement”).  Company hereby advises Employee of its intent to
enforce Employee’s non-compete obligations under Section 3.3 of the Employment
Agreement; provided, however, that

 

4

--------------------------------------------------------------------------------


 

Company and Employee agree that the non-competition period thereunder shall
expire on July 15, 2011.  No oral understandings, verbal representations,
statements, promises, terms, conditions, obligations, or agreements contrary or
in addition to the terms of this Agreement exist. This Agreement may not be
changed by oral representations, and may only be amended by written instrument
executed by a duly authorized representative of Employee and Company, or their
respective successors or assigns.

 

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) to the extent that Section 409A is
applicable.  Any ambiguous provision will be construed in a manner that is
compliant with, or exempt from, the application of Section 409A.  If any
provision of this Agreement or any compensation or benefits would cause Employee
to incur any additional tax or interest under Section 409A (and accompanying
Treasury regulations and other authoritative guidance), the Company shall, after
consulting with Employee, reform such provision to comply with Section 409A to
the full extent permitted under Section 409A; provided, however, that the
Company agrees to maintain, to the maximum extent practicable, the original
intent and economic benefit to Employee of the applicable provision without
violating the provisions of Section 409A or incurring taxation thereunder. 
Notwithstanding any provision to the contrary in this Agreement, if Employee has
a separation from service, and is deemed on the Resignation Date to be a
“specified employee” within the meaning of that term under  Section 409A, and
the Company is considered to be a public company for this purpose, then any
payments and benefits under this Agreement that are subject to Section 409A
shall be made or provided as soon as practicable but not prior to the later of
(a) the payment dates set forth in this Agreement or (b) the date that is the
earliest of (i) the expiration of the six-month period measured from the
Resignation Date or (ii) the date that an earlier payment is permitted under
Section 409A such as in the event of Employee’s death; in either case without
interest for such delay.

 

16.          OTHER REPRESENTATIONS.  Employee hereby represents and certifies
that he: (1) has carefully read all of this Agreement; (2) has been given a fair
opportunity to discuss and negotiate the terms of this Agreement;
(3) understands its provisions; (4) has been advised in writing and given the
opportunity to seek advice and consultation with attorneys regarding this
Agreement; (5) has determined that it is in Employee’s best interests to enter
into this Agreement; (6) has not been influenced to sign this Agreement by any
statement or representation by the Company not contained in this Agreement; and
(7) enters into this Agreement knowingly and voluntarily.

 

17.          AMENDMENT AND RESTATEMENT.  This Agreement amends and restates in
its entirety the Separation and Release Agreement between Company and Employee
dated May 24, 2010.

 

5

--------------------------------------------------------------------------------


 

READ CAREFULLY BEFORE SIGNING

 

THIS AGREEMENT CONTAINS A RELEASE AND WAIVER OF YOUR RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT AS WELL AS OTHER FEDERAL, STATE AND LOCAL LAWS
PROTECTING EMPLOYEE RIGHTS.  IF YOU SIGN THIS AGREEMENT, YOU ARE WAIVING ALL OF
YOUR RIGHTS TO ASSERT ANY CLAIMS UNDER THESE LAWS.  PLEASE READ THIS AGREEMENT
CAREFULLY AND SEEK THE ADVICE OF AN ATTORNEY REGARDING THE LEGAL EFFECT OF
SIGNING THIS AGREEMENT.

 

 

/s/ Scott A. McCurdy

 

7/16/10

Scott A. McCurdy

 

Date Signed

 

 

 

 

 

 

Geokinetics Inc.

 

 

 

 

 

By:

/s/ Richard F. Miles

 

7/16/10

Richard F. Miles

 

Date Signed

President and Chief Executive Officer

 

 

 

6

--------------------------------------------------------------------------------

 

 